Citation Nr: 0619525	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a disability 
manifested by memory loss.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for meningitis.

5.  Entitlement to service connection for encephalitis.

6.  Entitlement to service connection for skin cancer of the 
face, head, neck, and shoulders.

7.  Entitlement to service connection for residuals of a 
heart attack.

8.  Entitlement to service connection for residuals of 
excision of cancerous polyps in the colon.

9.  Entitlement to service connection for residuals of a 
double hernia operation.

10.  Entitlement to service connection for a left knee 
disorder.

11.  Entitlement to service connection for loss of a tooth.

12.  Entitlement to service connection for residuals of Agent 
Orange exposure.

13.  Entitlement to service connection for residuals of tear 
gas exposure.

14.  Entitlement to service connection for residuals of DDT-
chlordane exposure.

15.  Entitlement to service connection for residuals of 
exposure to vaccines.

16.  Entitlement to service connection for residuals of 
asbestos exposure.

17.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

18.  Entitlement to service connection for a back disorder.

19.  Entitlement to service connection for a disability 
manifested by headaches.

20.  Entitlement to service connection for residuals of 
physical abuse.

21.  Entitlement to service connection for residuals of 
diesel fume exposure.

22.  Entitlement to an increased initial evaluation for 
hearing loss, currently rated as noncompensable.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for a back 
disorder, entitlement to service connection for a disability 
manifested by headaches, entitlement to service connection 
for residuals of physical abuse, and entitlement to service 
connection for residuals of exposure to diesel fumes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran does not currently have a neck disorder.

2.  The competent medical evidence of record indicates that 
the veteran does not currently have a disability manifested 
by memory loss.

3.  Kidney stones were not present during service or for many 
years following separation therefrom; the post-service 
manifestation of this disability is not shown to be related 
to service.

4.  Meningitis is not shown during service; the post-service 
manifestation of this disability is not shown to be related 
to that service.

5.  Encephalitis was not present during service or for many 
years following separation therefrom; the post-service 
manifestation of this disability is not shown to be related 
to service.

6.  Skin cancer of the face, head, neck, and shoulders was 
not present during service or for many years following 
separation therefrom; the post-service manifestation of this 
disability is not shown to be related to service.

7.  A heart attack was not shown during service or for many 
years following separation therefrom; the post-service 
manifestation of this disability is not shown to be related 
to service.

8.  Cancerous polyps in the colon were not present during 
service or for many years following separation therefrom; the 
post-service manifestation of this disability is not shown to 
be related to service.

9.  A double hernia was not present during service or for 
many years following separation therefrom; the post-service 
manifestation of this disability is not shown to be related 
to service.

10.  A left knee disorder was not present during service or 
for many years following separation therefrom; the post-
service manifestation of this disability is not shown to be 
related to service.

11.  The competent medical evidence of record indicates that 
the veteran does not currently have loss of a tooth 
attributable to his period of service.

12.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to Agent Orange.

13.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to tear gas.

14.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to DDT-chlordane.

15.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to vaccines.

16.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to asbestos.

17.  The competent medical evidence of record indicates that 
the veteran does not currently have impairment characterized 
as residuals of exposure to ionizing radiation.

18.  The veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  A disability manifested by memory loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Kidney stones were not incurred in or aggravated by 
active service, nor may kidney stones be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  Meningitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

5.  Encephalitis was not incurred in or aggravated by active 
service, nor may encephalitis lethargia be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

6.  Skin cancer of the face, head, neck, and shoulders was 
not incurred in or aggravated by active service, nor may skin 
cancer of the face, head, neck, and shoulders be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

7.  Residuals of a heart attack were not incurred in or 
aggravated by active service, nor may a cardiac disorder be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

8.  Residuals of excision of cancerous polyps in the colon 
were not incurred in or aggravated by active service, nor may 
cancerous colon polyps be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

9.  Residuals of a double hernia operation were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

10.  A left knee disorder was not incurred in or aggravated 
by active service, nor may left knee arthritis be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

11.  Loss of a tooth was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

12.  Residuals of Agent Orange exposure were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

13.  Residuals of tear gas exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

14.  Residuals of DDT-chlordane exposure were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

15.  Residuals of exposure to vaccines were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

16.  Residuals of asbestos exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

17.  Residuals of exposure to ionizing radiation were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

18.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

With regard to the service connection claims, VA satisfied 
its duty to notify by means of a letter from the RO in May 
2002.  This letter informed the veteran of what evidence was 
required to substantiate his claims, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the VA.  

The Board notes that the veteran was not apprised that a 
disability rating and effective date would be assigned in the 
event of award of any service connection benefit sought.  
Such failure to do so is not prejudicial to the veteran.  
Inasmuch as service connection is not established for any 
disability at issue herein, questions as to any disability 
rating or effective date thereof, are rendered moot.  As 
such, any deficiency in notice with regard to the assignment 
of a disability rating or an effective date is rendered moot.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  In the present case, 
the May 2002 letter was issued prior to the initial 
adjudication of this case, in July 2003, and there is 
accordingly no issue as to any failure to comply with timing 
requirements set forth by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

With particular reference to the veteran's claim for an 
initial compensable evaluation for hearing loss, the Board 
notes that the veteran is appealing the initial rating 
decision as to his hearing loss disability.  Inasmuch as the 
July 2003 rating decision granted the hearing loss service 
connection claim, that claim has been substantiated and his 
filing of a notice of disagreement as to the degree of 
disability awarded does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, his appeal 
as to the initial rating assignment in this case triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is required only to advise the veteran as to 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.

This has been accomplished in the instant case.  The 
statement of the case issued in August 2004 set forth, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," the relevant diagnostic code for bilateral 
hearing loss (38 C.F.R. § 4.85, Diagnostic Code 6100), and 
included a description of the rating formulae for all 
possible schedular ratings under those diagnostic criteria.  
The statement of the case thus informed the appellant of what 
was needed not only to achieve the next higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  The 
Board therefore finds that the appellant has been informed as 
to what was necessary to achieve a compensable rating for his 
service-connected bilateral hearing loss.

Moreover, with regard to the question of effective dates, 
while the veteran was not, during the course of this appeal, 
specifically apprised pursuant to the VCAA of the pertinent 
information, such failure is not prejudicial to him, in view 
of the fact that entitlement to compensation has not been 
demonstrated at any time during the course of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been considered by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, private medical records 
and the reports of recent VA examinations have been 
associated with the claims file.  The veteran was offered, 
and declined, the opportunity to present testimony at a 
personal hearing.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Certain enumerated disorders, to include 
arthritis, cardiovascular disease, renal calculi (kidney 
stones), residuals of encephalitis lethargia, and malignant 
tumors, may be presumed to have been incurred during service 
if manifested to a compensable degree within a specific 
period (usually one year) following service separation.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As indicated above, the veteran is claiming service 
connection for a variety of disabilities.  Merely claiming to 
have a disability does not, in and of itself, establish that 
such a disability is in fact manifested; rather, the presence 
of a claimed disability must be demonstrated by medical 
evidence.  With regard to the veteran's claims of service 
connection for a disability manifested by neck pain, a 
disability manifested by memory loss, and a dental disability 
manifested by loss of a tooth, the Board notes that the 
medical record is devoid of any evidence that such 
disabilities have at any time been manifested; the Board 
particularly notes that the veteran, in his application for 
benefits, failed to cite any history of post-service 
treatment for these disabilities.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  No such evidence is of record with regard to the 
veteran's claims for a disability manifested by neck pain, a 
disability manifested by memory loss, or a dental disability 
manifested by loss of a tooth.  Hickson element (1) is not 
satisfied, and those claims fail on that basis.

(With particular regard to the claim for service connection 
for a dental disability manifested by the loss of a tooth, 
the Board notes that, while the report of the veteran's 
service separation medical examination indicates that several 
teeth were missing, there is no evidence of current tooth 
loss disability for compensation purposes.  Establishing 
service connection whereby compensation could be awarded for 
loss of a tooth (see 38 C.F.R. § 4.150), in contrast to 
establishing eligibility only for outpatient dental treatment 
(see 38 C.F.R. § 17.160 et seq.), requires trauma or other 
disability resulting in a loss of masticatory function, such 
as would be the product of impairment of the maxilla or 
mandible.  No impairment of masticatory function has been 
shown in this case.)

With regard to the veteran's claims for service connection 
for residuals of Agent Orange exposure, residuals of tear gas 
exposure, residuals of DDT-chlordane exposure, residuals of 
exposure to vaccines, residuals of asbestos exposure, and 
residuals of exposure to ionizing radiation, the Board must 
point out that a claim seeking benefits for purported 
exposure to a toxic agent, such as Agent Orange or DDT, 
requires the manifestation of a disability or disorder that 
would constitute a residual of such exposure; again, a 
disability must be manifested for service connection to be 
granted.  See Brammer, supra, and Rabideau, supra.  In the 
instant case, the veteran has not indicated that any such 
disabilities that would constitute a residual of any 
purported exposure are present, nor has the medical evidence 
referenced any such residuals.  Hickson element (1), a 
current disability, is not satisfied; claims for service 
connection for residuals of Agent Orange exposure, residuals 
of tear gas exposure, residuals of DDT-chlordane exposure, 
residuals of exposure to vaccines, residuals of asbestos 
exposure, and residuals of exposure to ionizing radiation 
fail.

It is noted that the veteran, in conjunction with his 
application for benefits, cited a post-service history of 
treatment for kidney stones, viral meningitis, encephalitis, 
a heart attack, cancerous polyps, double hernia repair, skin 
cancer, and a knee disorder.  While the medical records 
referenced by the veteran that pertain to such treatment have 
not been obtained, the Board will, for the purpose of this 
discussion, assume that the veteran was accorded post-service 
treatment for these disorders, and that Hickson element (1), 
a current disability, is satisfied with regard to these 
specific claims.  That alone, however, does not warrant a 
finding of service connection; as discussed above, all three 
Hickson elements must be met, to include the second Hickson 
element, which requires evidence of an inservice disease or 
injury.

The veteran's service medical records are devoid of any 
indication that kidney stones; meningitis; encephalitis; skin 
cancer of the face, head, neck or shoulders; a cardiac 
disorder; cancerous polyps in the colon; a double hernia; or 
a left knee disorder was manifested during service.  There is 
no indication in these records that he was accorded treatment 
for any of these disorders, or symptoms thereof, or that any 
of these disorders were diagnosed.  In addition, the medical 
evidence does not show that any medical problems the veteran 
experienced during service, such as repeated complaints of 
colds and upper respiratory problems, have been deemed on 
medical review to be symptomatic of any of the disabilities 
that are currently manifested.  The report of his service 
separation medical examination, dated in February 1968, shows 
that he was clinically evaluated as normal in all pertinent 
categories, with no reference to any inservice history of 
medical problems relevant to these claims.  

Moreover, by the veteran's own admission these disabilities 
were initially manifested many years following his separation 
from service.  Pursuant to his application for benefits, he 
indicated treatment beginning in 1976 for kidney stones, in 
1990 for viral meningitis and encephalitis, in 1997 for a 
cardiac disorder (characterized as a heart attack), in 2000 
for cancerous polyps of the colon, in 2001 for a double 
hernia, in 1993 for skin cancer, and in 1980 for a knee 
disorder.  As noted above, the veteran separated from active 
service in 1968, thereby by his own statement placing the 
onset of these disabilities many years following service 
separation.

In brief, Hickson element (2), an inservice disability or 
injury, is not satisfied with regard to these disabilities, 
and the veteran's claims of service connection for these 
disabilities fail.  

Finally, the Board must point out that, to the extent that 
the veteran himself contends that he currently has the 
various disorders for which he claims service connection, and 
that the presence thereof is related to his period of active 
service, it is now well-settled that as a lay person without 
medical training he is not competent to attribute symptoms to 
a particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  His statements in support of his claims, 
accordingly, are outweighed in probative value by the medical 
evidence.

Compensable evaluation for hearing loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIA is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, (i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz), the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) and (b).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a compensable evaluation for his 
bilateral hearing loss should be assigned.  However, the 
clinical evidence, and specifically the report of the VA 
audiological examination conducted in March 2003, does not 
demonstrate that a compensable evaluation is warranted at any 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged" ratings can be assigned for claims for 
compensation arising from initial grants of service 
connection).

Specifically, the results of the March 2003 VA audiometric 
test show that the veteran has Level I hearing in each ear.  
These results correspond to a noncompensable (zero percent) 
rating.  

The Board notes that where appropriate, it has considered the 
provisions of 38 C.F.R. § 4.86, but these provisions do not 
support a higher rating.  

Although the veteran asserts that his hearing loss warrants a 
higher (that is, compensable) rating, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  The Board points out the 
regulations set forth the manner in which hearing acuity is 
evaluated; see Lendenmann, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.


ORDER

Service connection for a neck disorder is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for kidney stones is denied.

Service connection for meningitis is denied.

Service connection for encephalitis is denied.

Service connection for skin cancer of the face, head, neck, 
and shoulders is denied.

Service connection for residuals of a heart attack is denied.

Service connection for residuals of excision of cancerous 
polyps in the colon is denied.

Service connection for residuals of a double hernia operation 
is denied.

Service connection for a left knee disorder is denied.

Service connection for loss of a tooth is denied.

Service connection for residuals of Agent Orange exposure is 
denied.

Service connection for residuals of tear gas exposure is 
denied.

Service connection for residuals of DDT-chlordane exposure is 
denied.

Service connection for residuals of exposure to vaccines is 
denied.

Service connection for residuals of asbestos exposure is 
denied.

Service connection for residuals of exposure to ionizing 
radiation is denied.

A compensable initial evaluation for bilateral hearing loss 
is denied.


REMAND

In addition to the above claims, the veteran is seeking 
service connection for residuals of physical abuse and for 
the residuals of exposure to diesel fumes.  The May 2002 VCAA 
letter, discussed above, failed to reference either of these 
claims.  While these matters were later discussed in the 
statement of the case and supplemental statement of the case 
issued during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the notice requirements of the VCAA are satisfied only when 
such notice is provided in letter form.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board cannot 
rectify this deficiency on its own, and these matters must 
therefore be remanded for further development.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran is also seeking service connection for a back 
disability and for a disability manifested by headaches.  
Review of his service medical records reveals treatment for 
back problems and for headaches; recent VA medical records 
likewise reference treatment for back and headache 
complaints.  The Court has held that, in such circumstances, 
VA must obtain a medical opinion as to the question of 
whether there is a medical relationship, or nexus, between 
the problem noted in service and the current disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Such action 
must accordingly be undertaken with regard to these two 
claims.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran is to be sent a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information and 
evidence needed to establish service 
connection for residuals of physical 
abuse and for the residuals of exposure 
to diesel fumes.  This letter is to 
include all pertinent criteria as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  The veteran is to be accorded VA 
orthopedic and neurologic examinations in 
order to ascertain whether back and 
headache disabilities, respectively, are 
currently manifested and, if so, whether 
either or both disabilities are 
etiologically related to inservice 
complaints of impairment.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
comprehensive and legible manner on the 
examination report.  The veteran's claims 
file is to be furnished to each examiner 
prior to his or her examination, for 
review and referral.  The examiner is to 
indicate on the examination report that 
he or she reviewed the claims file prior 
to the examination. 

3.  Thereafter, after undertaking any 
other evidentiary and/or procedural 
development deemed necessary, the RO 
should determine whether service 
connection for a back disorder, for a 
disability manifested by headaches, for 
residuals of exposure to diesel fumes, 
and for residuals of physical abuse, can 
now be granted.  If the decision remains 
in whole or in part adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


